Citation Nr: 0004237	
Decision Date: 02/17/00    Archive Date: 02/23/00

DOCKET NO.  96-44 815	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder, currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Elizabeth Gallagher, Counsel


INTRODUCTION

The veteran had active service from February 1968 to November 
1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1995 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.  As discussed more fully below, the Board 
has determined that this case must be remanded to the RO for 
the development of additional medical evidence.


REMAND

The veteran asserts that the symptoms of his service-
connected post-traumatic stress disorder have increased in 
severity and warrant a higher disability rating. 

Upon review of the evidence contained in the claims file, the 
Board notes that, during an August 1995 outpatient treatment 
visit at a VA medical center, and again during his February 
1999 VA examination, the veteran reported that he has 
received private psychiatric treatment for his post-traumatic 
stress disorder, on a monthly or bi-weekly basis since 1990, 
from Sheldon Greenburg, M.D., of Chicago, Illinois.

It does not appear that the RO has requested copies of the 
veteran's treatment records, covering the period from 1990 to 
the present, from Dr. Greenburg for review. 

Further, during his February 1999 VA examination, the veteran 
also indicated that he has been attending a support group for 
Vietnam veterans at a Southside Veterans' Center (presumably 
also in Chicago, Illinois).  It does not appear that copies 
of the treatment records, if any, from that veterans' support 
group, have been requested by the RO for review.

The Board believes that prior to rendering a decision on this 
appeal, it would be helpful to obtain the clinical records of 
all private psychiatric examinations and treatment the 
veteran has received from Dr. Greenburg, and the Southside 
Veterans' Center veterans' support group, since 1990.

Therefore, to ensure that VA has met its duty to assist the 
veteran in developing the facts pertinent to his claim and to 
ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

1.  The RO should take appropriate steps 
to obtain, and include in the claims 
file, copies of the complete clinical 
records of all examinations and treatment 
the veteran may have received for his 
post-traumatic stress disorder since 
January 1990, from Sheldon Greenburg, 
M.D., of Chicago, Illinois, and from the 
veteran's support group located in the 
Southside Chicago Veterans' Center.

                       2.  After the development requested 
above has
                       been completed, to the extent 
possible, the RO
                       should again review the record.  If 
the benefit
                       sought on appeal remains denied, the 
veteran and 
                       his representative should be furnished 
a 
                       supplemental statement of the case and 
given the 
                       appropriate opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action until 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


		
DEBORAH J. DRUCKER
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



